Citation Nr: 1729726	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  09-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for herpes zoster.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU) for the period between May 2004 and December 2007.


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded the claim in July 2013, and then obtained an opinion from the Veterans Health Administration in May 2017.


FINDINGS OF FACT

1.  The claim for service connection for herpes zoster was previously denied in April 2000 and May 2005 rating decisions.  The Veteran did not file an appeal. 

2.  Evidence added to the record since the last final denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for herpes zoster.

3. The probative evidence of record demonstrates that the Veteran's herpes zoster was caused or aggravated by her service-connected Non-Hodgkin's lymphoma.

4.  The probative evidence of record is against a finding that the Veteran's hypertension was caused by or had its onset in service, or was caused or aggravated by a service-connected disability.

5.  For the period between May 2004 and December 2007, the Veteran's service-connected disabilities were not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The April 2000 and May 2005 rating decisions that denied service connection for herpes zoster are final.  38 U.S.C.A. § 7104 (b) (West 2014); 38. C.F.R. § 20.1104 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for herpes zoster.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a)(2016).

3.  The requirements for service connection for herpes zoster have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  The requirements for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  For the period between May 2004 and December 2007, the criteria for the assignment of a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the prior remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

New & Material Evidence

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for herpes zoster.  At the time of the last final denial, the Veteran was not shown to have an active or current diagnosis of herpes zoster.  Since the appeal period began, the evidence demonstrates an active diagnosis of herpes zoster in July 2006, along with an active prescription to treat that condition.  Thus, because an element of service connection necessary to support the claim has since been shown, new and material evidence has been received, and the claim is therefore reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. §  3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet.App. 289 (2013).  For chronic diseases listed in 38 C.F.R. § 3.309 (a), service connection may also be established by showing continuity of symptoms.  38 C.F.R. §  3.303 (b); 38 C.F.R. § 3.309 (a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease (such as hypertension) to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Herpes Zoster

The Board finds that service connection for herpes zoster is warranted.  In that regard, the competent medical evidence demonstrates that the Veteran's herpes zoster is a complication or residual of her service-connected Non-Hodgkin's lymphoma.  Specifically, on September 1994 VA examination, based upon physical examination of the Veteran and report of her medical history, the examiner assessed the Veteran to suffer from Non-Hodgkin's lymphoma with the complication of varicella zoster requiring continuous Acyclovir.  On February 2001 VA examination, the Veteran was diagnosed with herpes simplex over the sacral area following treatment for Non-Hodgkin's lymphoma.  VA treatment records dated in 2004 and 2005 reflect a diagnosis of herpes zoster in the Veteran's problem list.  Then, in July 2006, the Veteran was noted to suffer from recurrent herpes zoster.  She had an active medication of Acyclovir to treat the associated symptoms.  From this evidence, and when placing probative weight on the 1994 and 2001 medical opinions, the Board concludes that the Veteran's herpes zoster was caused or aggravated by her service-connected Non-Hodgkin's lymphoma.  Thus, service connection is warranted.

Hypertension

The Veteran contends that she developed hypertension in service at the same time as, or as a consequence from, her treatment for her service-connected Non-Hodgkin's lymphoma.  

The service treatment records include many different blood pressure readings, to include a reading of 154/88 in April 1993.  These records do not demonstrate a diagnosis of hypertension.

Post-service records reflect that on September 1994 VA examination, a year and a half following service separation, it was noted that the Veteran had a history of borderline hypertension, never requiring any pharmacological therapy.  A February 2001 VA examination reflects that the Veteran "had hypertension for three years which is not well-controlled."  

In May 2017, a VHA examiner reviewed the claims file and determined that it was less likely than not that the Veteran's hypertension was caused or aggravated by her service.  The examiner explained that based upon medical knowledge and expertise, the service treatment records showing an elevated or prehypertension reading could not amount to a diagnosis of hypertension.  The examiner explained that a diagnosis of hypertension must be made based upon accurate office measurements, to include that the patient be seated, relaxed, without stimulant, and with at least two separate readings.  The elevated blood pressure readings prior to 1997, to include the reading of 154/88 during service, did not reflect these measures were used, and thus a diagnosis of hypertension could not be made based upon those readings.  One isolated reading during an office visit with no clear documentation of the Veteran's state of rest, or other factors, could not be used for a hypertension diagnosis.  While the Veteran had a few readings that were in the prehypertension range, she did not meet the criteria for a diagnosis of hypertension until 1997.

Based upon the above, the Board finds that service connection for hypertension must be denied on a direct basis.  For one, the service treatment records are negative for a diagnosis of hypertension.  A diagnosis of hypertension was not made within one year following service separation.  There is also a lack of continuity in this instance, as the first clinical diagnosis of hypertension was made approximately 5 years following service separation.  Finally, the competent and probative medical evidence of records weighs heavily against the Veteran's claim.  The April 2017 VHA examiner carefully reviewed the record and explained that the Veteran's blood pressure readings in service and shortly following service separation did not meet the criteria for a diagnosis of hypertension.  The examiner pointed out that the Veteran did not meet the criteria for a diagnosis of hypertension until 5 years following service separation.  Thus, the Veteran's hypertension did not have its onset in service and was not found to be otherwise related to service.

The same is the case with regard to the Veteran's claim for hypertension on a secondary basis.  Both the June 2007 and July 2016 VA examiners' agreed that the Veteran's Non-Hodgkin's lymphoma did not cause or aggravate her hypertension.  In 2007, the examiner explained that the Veteran's hypertension and treatment for lymphoma were incidentally found due to frequent monitoring of her blood pressure, but that there was no medical knowledge to suggest a causal relationship between hypertension and lymphoma.  In 2016, a VA examiner clarified that the Veteran had only borderline hypertension following her chemotherapy.  She was not in need of medication for hypertension until two years later.  If her hypertension had been related to her chemotherapy for Non-Hodgkin's lymphoma, the condition would not have been silent for the two years following chemotherapy.  Thus, given the timeline of her hypertension, its onset was not related to her chemotherapy.

Based upon the above, the Board finds that the claim for service connection for hypertension cannot prevail on a secondary basis.  The competent and probative VA opinions, when read together, state that not only was there no medical relationship between lymphoma treatment and the onset of hypertension, but given the timeline of the Veteran's onset of hypertension, at least two years following chemotherapy, there was no indication of a relationship between hypertension and cancer treatment.  The above opinions demonstrate a lack of a relationship, either by way of causation or aggravation, between the Veteran's Non-Hodgkin's lymphoma and her hypertension.  Significantly, there is no positive medical evidence or opinion to suggest otherwise.

The Veteran has provided testimony indicating her belief that her hypertension  is related to service or to treatment for her Non-Hodgkin's lymphoma.  However, the evidence of record weighs heavily against the Veteran's claim.  Furthermore, the etiology of the Veteran's hypertension is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board finds that the preponderance of the evidence is against the Veteran's claim for hypertension on a direct or secondary basis, and therefore the claim must be denied.

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

Notwithstanding the circumstances of not meeting the schedular criteria for TDIU under 38 C.F.R. § 4.16 (a), all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Indeed, a total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable solely by reason of service-connected disability on an extraschedular basis.  38 C.F.R. § 4.16 (b).  In order to meet this standard, the record must show some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's combined disability rating from April 2004 is 40 percent and does not meet the schedular criteria.  The Board finds that the Veteran does not meet the criteria for consideration of a TDIU on an extraschedular basis.  Even if the Veteran were to meet the schedular criteria for a TDIU based upon her newly service-connected disability of herpes zoster, the elements of a TDIU are still not met.  The Board notes that the issue of entitlement to a TDIU was raised by the July 2013 Board remand.  Following the remand, the Veteran was sent notice explaining the legal requirements to support the claim for a TDIU, to include a VA Form 21-8940 pertaining to her employment history.  However, the Veteran did not respond to this letter or return the requested form, thus the Veteran's employment history remains unclear.  Moreover, VA records dated during this period of time, from May 2004 to December 2007, reflect that the Veteran took part in the VA vocational rehabilitation program.  These records demonstrate that she was planning to seek employment beginning in May 2004 following her vocational training.  She had previously worked as a dental assistant.  Records dated following this period of time, beginning in 2007, reflect that the Veteran worked as a custodian at her church, and was able to set her own hours.  This evidence in and of itself does not demonstrate that her service-connected disabilities prevented gainful employment from May 2004 to December 2007.  While the Veteran may have been unemployed, the record does not demonstrate that such was due to her service-connected disabilities.

In that regard, in July 2016, a VA examiner reviewed the Veteran's claim and concluded that her low back disability (which is evaluated as 30 percent disabling), which appeared to be her predominant physical disability during that time period, was not so severe as to prevent employment.  The examiner also concluded that the Veteran's other service-connected disabilities, either taken singly or together, did not render her unable to secure or follow substantially gainful employment.  That conclusion was based upon a review of the Veteran's treatment records and statements of record.  A review of the file is also negative for any indication that her herpes zoster prevents gainful employment.

The ultimate responsibility for a TDIU determination is a factual rather than a medical question and, as such, is an adjudicative determination properly made by the Board or the RO.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, the Board finds there is no competent (medical) evidence suggesting that the Veteran's service-connected disabilities, either individually or in combination with each other, precluded her from obtaining or maintaining substantially gainful employment for the period in question. 

Based upon the above, the Board finds that the Veteran does not meet the requirements for consideration of a TDIU.


ORDER

New and material evidence having been received, the claim for service connection for herpes zoster is reopened. 

Service connection for herpes zoster is granted.

Service connection for hypertension is denied.

A TDIU is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


